Citation Nr: 0314842	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  98-04 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for herniated nucleus 
pulposus L4-5, evaluated as 10 percent disabling prior to 
February 11, 1998, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active duty for training from June to October 
1983, and active duty from March 1984 to August 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied a rating in excess of 10 
percent for service-connected low back pain with recurrent 
intermittent spasms.

In June 2000, the RO increased the rating to 40 percent, 
effective February 11, 1998. Because the increase in the 
evaluation of the veteran's disability does not represent the 
maximum rating available for this disability, the veteran's 
claim for an increased evaluation for this condition remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).

A notice of disagreement was received at the Board in June 
2003, expressing disagreement with a May 2003 rating decision 
with respect to service connection for headaches, 
hypertension, and Gulf war syndrome, and the rating for a 
service-connected skin disability.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

REMAND

The Board has determined that additional development is 
needed in this case.  Accordingly, the case is REMANDED for 
the following actions:

1.	Obtain and associate with the claims 
folder all outstanding records of low 
back treatment from August 2002, from 
any VA or non-VA facility identified 
by the veteran.

2.	Ask the veteran to specifically 
provide a list of all jobs from which 
he was terminated due to his back 
disability, and after obtaining 
releases, the employment/termination 
records from each employer so 
identified should be obtained. 

3.	Associate any vocational 
rehabilitation/counseling records with 
the claims folder.

4.	Make arrangements with the appropriate 
VA medical facility for an examination 
to determine the severity of the low 
back disability.  The claims folder 
should be made available to the 
examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report  All indicated 
tests and studies, to include range of 
motion studies (reported in degrees, 
with standard ranges provided for 
comparison purposes), should be 
accomplished, and all clinical 
findings should be reported in detail.  
Ask the examiner to specifically state 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of 
"acute exacerbation" of his low back 
symptoms, the examiner should clearly 
so state.  The examiner(s) should 
render an opinion, based upon best 
medical judgment, as to whether, and 
to what extent, the veteran 
experiences likely additional 
functional loss (beyond that which is 
demonstrated clinically) due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  In assessing functional 
loss, the examiner is asked to comment 
on whether there is any functional 
limitation in employment.  The 
examiner should also specify any 
neurological manifestations of the low 
back disability and state whether any 
disc syndrome is moderate, severe, or 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and absent 
ankle jerk or other neurological 
findings appropriate to the site of 
any diseased disc (to include sciatic 
nerve pain with radiculopathy down 
thighs, buttocks, and toes, numbness, 
and spasms).  Compromised nerves 
should be identified and the specific 
symptoms listed and characterized as 
to degree of severity.


5.	The RO should then consider all the 
evidence, including all additional 
evidence received, and readjudicate 
the issue on appeal.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

6.	A statement of the case should be 
issued with respect to service 
connection for headaches, 
hypertension, and Gulf War syndrome, 
and a higher initial evaluation for 
the service-connected skin disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




